Citation Nr: 0919745	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1972. 

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for diabetes mellitus.

On June 3, 2008, the Board issued a decision denying the 
Veteran's claim.  He appealed this denial to the Court of 
Appeals for Veteran's Claims (CAVC).  A Joint Motion for 
Remand was issued in February 2009 that requested that the 
Board's June 2008 decision be vacated and remanded for 
additional development.  An Order of the CAVC dated February 
17, 2009 remanded the case to the Board for development 
consistent with the Joint Motion for Remand.  Copies of the 
Joint Motion for Remand and the CAVC's Order have been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has diabetes mellitus that he 
asserts was caused by his exposure to Agent Orange while 
serving in Korea near the DMZ.  Therefore, he maintains that 
service connection should be awarded.

According to the Veteran's DD-214, he had not served in 
Vietnam.  However, he had served with the Headquarters 
Company, USASA Group in Korea from January 16, 1969, and 
February 1, 1970.  This unit served in the Seoul area.  The 
presumptions of 38 C.F.R. § 3.309(e) (concerning Veterans 
exposed to herbicides and the conditions presumed to be 
related thereto) would apply if the Veteran could establish 
that he was exposed to herbicides in certain areas outside of 
Vietnam.  Because the Veteran had not served with one of the 
units listed by the Department of Defense as having been 
exposed to herbicides, the RO had requested that his location 
in Korea be verified by the Center for Unit Records Research 
(CURR) (now known as the U.S. Army and Joint Services Records 
Research Center [JSRRC]).  This request was consistent with 
Compensation and Pension policy and is noted in the M21-1MR, 
Part IV, subpart ii, Section C 10.  In July 2007, CURR 
replied that the Veteran's unit, the U.S. Army Security 
Agency Group Headquarters, had been located at Camp Humphreys 
in Korea from January 16, 1969, to February 1, 1970. This 
camp is located about 35 miles south of Seoul.  Herbicides 
had been used in Korea between 1967 and 1969, and it was 
noted by the Department of Defense that these agents were 
used in a strip of land 151 miles long and up to 350 yards 
wide from the fence north of the "civilian control line." 
It had been used between 1967 and 1969 by the Republic of 
Korea Armed Forces as part of counter-infiltration 
operations.  It was applied using hand sprayers and M8A2 
trailer-mounted decontamination apparatus. They had been 
advised by U.S. non-commissioned officers, but no U.S. 
personnel had been actively involved in its application.

The joint motion, which was granted by the CAVC, directs the 
Board to attempt to verify whether the Veteran's unit had 
ever patrolled near the DMZ.  Thus, the Board has no 
discretion and must remand this matter for compliance with 
the CAVC's order granting the parties' joint motion to 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) 
(holding that the duty to ensure compliance with the CAVC's 
order extends to the terms of the agreement struck by the 
parties that forms the basis of the joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the JSRRC and 
request verification of whether the 
Veteran's unit, Headquarters Company, 
USASA Group, had patrolled in the vicinity 
of those areas where herbicides were used 
in Korea (southern boundary of the DMZ 
between 1967 and 1969).

2.  Once the above-requested development 
has been completed, the Veteran's claim 
for service connection for diabetes 
mellitus secondary to herbicide exposure, 
must be readjudicated.  If the decision 
remains adverse to the Veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case must then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

